   0) ... - :;:              1    METZGER LAW GROUP
   0) 0: ti)0
   <t O I!) u                     A PROFESSIONAL LAW CORPORATION
   <t ...' ' (/)•
          ti)
   "  0
    ' X(lJI-
   !'l... <t 00:             2    RAPHAEL METZGER, ESQ., SBN 116020
   <t
   ~ � NU
          - ...                   SCOTT P. BRUST, ESQ., SBN 215951
   N" ti) X                  3    401 E. OCEAN BLVD., SUITE 800
  ti) (l) !!! 0
   Ill -             I-           LONG BEACH, CA 90802-4966
   :z �0: �0.:::i            4    TELEPHONE: (562) 437-4499
   �a. ':-j w3:::                 TELECOPIER: (562) 436-1561
   w O ..J                   5
   � r�
   ...
                             6    Attorneys for Proposed Intervenor-Defendant
                                  COUNCIL FOR EDUCATION AND
                             7    RESEARCH ON TOXICS ("CERT")
                             8
                             9
                                                              UNITED STATES DISTRICT COURT
                             10
                                                              EASTER DISTRICT OF CALIFORNIA
                     0
               zg�m
               o
               -w '<t 11
               !:i: !: CII
    LLI O Ul.o
             co
   0:: II! ::, 0
    (!) a.                   12
Li.     Q!OOl
oNOD!<                            CALIFORNIA CHAMBER OF COMMERCE, )             Civil No. 2:19-cv-02019-KJM-EFB
wll.1 1110! 13
u,1-U�z                                                           )
               3::
                                                  Plaintiff,      )             JOINT STIP ULATION AND
Li.
        .J ::, 14
!:l::E<.JO
         Li.
                                                                                ORDER TO GRANT MOTION BY
�..J.JgJ
    LLI <     <
                                             vs.
                                                                  )
                                                                                THE COUNCIL FOR EDUCATION
    <zZU
      o<.
                                                                  )
�
.Jo,.iii�O
   :c      15                                                     )             AND    RESEARCH    ON TOXICS
  <filo <
      1.i. 111                    XAVIER BECERRA, IN HIS OFFICIAL )             ("CERT") TO INTERVENE AS PARTY
   o::0    1--
           Ul Dl
       II! < \!)
                             16   CAPACITY AS ATTORNEY GENERAL OF )             DEFENDANT
       Q. 111 Z                   THE STATE OF CALIFORNIA.        )
      <-0                    17                                                 DATE:       November 22, 2019
           0 .J                                                   )
                     '<t
                                                  Defendant.      )             TIME:       10:00 a.m.
                             18   _______________                 )             ROOM:
                                                                                JUDGE:
                                                                                            3 (15th Floor)
                                                                                            Kimberly A. Mueller
                             19
                             20
                             21
               ti
           zw
                     (/)

           :i -
         z ..J �
                             22
  u
  x 2 -' ,
 0 ... <( z
   <( ... -                  23
  ... � � u
            :.: 0x
  !1: !:..J Z
 0 O                         24
 w ..J ...
 ... <(    0   !!:
 <( ... > z
 0: z z <(
 ... w w .
 z:;:                        25
 w z Id o:
 � 0 ..J �
 0
 u Z
        <( z
         !!:
     > z <(
                             26
        OU
 w w -         ... .         27
 g Id:�
 u ... :i w<(
 <( 0: u
 o: OU!'!                    28
 o. 1- 0 0



                                      JOINT STIPULATION AND ORDER TO GRANT MOTION BY THE COUNCIL
                                     FOR EDUCATION AND RESEARCH ON TOXICS ("CERT") TO INTERVENE AS
                                                            PARTY DEFENDANT
       Ill I- - :£
       Ill O'. ID 0               1                                             STIPULATION
       <t O If! U
       � � (!) Cl)
        , X (I) I-
       1' 0 <t O'.                2           On October 16, 2019, proposed Intervenor-Defendant Council for Education and Research on
       (I) I-     0
       <t     - I-
       - ;:: (II u
       (II 1' ID X                3    Toxics ("CERT") filed a motion to intervene (Doc. 8) and motion to dismiss (Doc. 10). The motion
       ID -CO If! O
       IO         I-
       :��3
       z O'. 0.;:
                                  4    to intervene has been set for hearing on November 22, 2019 at 10:00 a.m. (Doc. 16).
       � '!- 8;:
       n. j w
       w O ..J                    5           On October 18, 2019, Plaintiff California Chamber of Commerce filed and served a statement
       � f- �
       I-
                                  6    of non-opposition to CERT's motion to intervene (Doc. 13).
                                  7           On November 8, 2019, Defendant Xavier Becerra, in his Official Capacity as Attorney General
                                  8    of the State of California, filed and served a notice of non-opposition to CERT's motion to intervene
                                  9    (Doc. 25).
                                  10          Under Local Rule 143, the parties have met and conferred and have stipulated to request that
               z g Ol:g
             -w0
                            '<t   11   the Court enter an order granting CERT's motion to intervene, provided the Court believes no hearing
               !;;: !: 1\1
        0:: a:: ::>         0
        LJJOlllOO
        (.!)    a. "0    12            1s necessary.
I.I.           a:: Cl Ol
o No a::<
1/11-us::z
wW   �wa::
                                  13          IT IS SO STIPULATED.
     .J
!:!:E<.JO
I.I.                  ::> I.I.

�-'.J�J                           14
  w< <
   <zZU               <"
�:co
.Ja..iii�o                        15   Dated: November 11, 2019                     Respectfully submitted,
  < gJ <0::1.1.
                      O

                                  16
                            W
                      1-
               0 Ill Ill
               a::< I!)
               a. w z
               <-0
                      0 .J        17                                                By:      ISi S. ZACHARY FAYNE
                                                                                          Trenton H. Norris
                                  18                                                      Sarah Esmaili
                                                                                          S. Zachary Fayne
                                  19                                                      David M. Barnes
                                                                                          ARNOLD & PORTER KAYE SCHOLER LLP
                                  20                                                      Attorneys for Plaintiff California Chamber of
                                                                                          Commerce
                                  21
                �     Ill
                z
       u z
                :J
                ..J
                      w
                      -
                      �
                                  22
       x 2 .., ,
   0 I-<( z
   I-<( I- -                      23
     � � u
       � ..J':::.Z 0x
   0
    w ..J O I-                    24
   I-<('!: 0
   <(I-> z
    O'. z z <(
   I- w w
    z :£                          25
   � z «l �
   z O ..J u
   0 '!: <( z
   u> o     z <(
                                  26
        z U
   w w - •
   u «l <(
   �
            I- w
            0. Ill                27
   u I- :J <(  w
   <(   O'. u
   o: O U "!
   o. 1-- 0 0                     28
                                                                         2
                                            JOINT STIPULATION AND ORDER TO GRANT MOTION BY THE COUNCIL
                                                  FOR EDUCATION AND RESEARCH ON TOXICS ("CERT") TO
                                                           INTERVENE AS PARTY DEFENDANT
   0) I-     - :;:        1
   Ol    o: ID 0
   ,t '  O   (!! U•            Dated: November 11, 2019                    Respectfully submitted,
   I/ I- 'ID Ul
   "0 I/ I-
    '>(      (1)
                 0:       2
   (1)I/ I- 0
             - I-                                                          XAVIER BECERRA
   _;::NU                                                                  Attorney General of California
  N "ID X                 3
   =��i
  ID ro (!! O
   1/1 - I-
        n. 3              4
   z o:                                                                    By:    ISi JOHN EVERETT
   �!
  n . w 8  3                                                                   John Everett
  w. OJ .J                5                                                    Deputy Attorney General
  � I- �
  I-                                                                           OFFICE OF THE ATTORNEY GENERAL
                          6                                                    Attorneys for Xavier Becerra, Attorney General of
                                                                              the State of California
                          7
                          8    Dated: November 11, 2019                    Respectfully submitted,

                          9
                          10                                               By:   ISi RAPHAEL METZGER
              0
         z g m:g                                                              Raphael Metzger, Esq.
         o
         - laJ '<t     11                                                     METZGER LAW GROUP
         !:;: !: N
      0::0:::io
                                                                              Attorneys for Intervenor Council for Education
      wo     u,
         a. • co0 12                                                          and Research on Toxics ("CERT")
1.1.. C, a: Cl m
o No a:<
u,ru�z 13
wW�wo:
U ;:E <..JO
�ra
-

    ���
         ..J ::> 1.1..
                          14
�<zZU                                                                      ORDER
 < :c O <
..Ja,iii�G 15
   < 13 0 <                           The stipulation of the parties is approved and accepted. CERT's motion to intervene is
                          16
                   1.aJ
   0::1.1..
      0 1-  Ul Ol
         a.a:< z
            laJ
                CJ
                               hereby GRANTED. The hearing on the motion, set for November 22, 2019, is vacated.
         <-0
              0 ..J       17
                          18   IT IS SO ORDERED.

                          19
                          20   DATED: November 14, 2019
                                                                                 UNITED STATES DISTRICT JUDGE
                          21
           (9
           Z U)
           :,w-           22
   u z .J �
   x   2 .J 1
  0 I-<( z
  I-<(I- u-               23
       ��
  '.': !:: :;:
       .J
              x
  0 Z0                    24
  w .JO I-
  I-<(
  <(I-!!:      0
   0: z >z<(
               z
  I-   w   w              25
  w z 1/J 0:
   z:;:
   � 0 .J �
  0 !!: <(<(
  u>       z
               z          26
       zoU
  w w I-   - .
  u 1/J <(w               27
  i= :,    n. U)
  u I- <(
  <( 0: Uu w
  o: O !J!                28
  n. I-0 0

                                                                3
                                   JOINT STIPULATION AND ORDER TO GRANT MOTION BY THE COUNCIL
                                         FOR EDUCATION AND RESEARCH ON TOXICS ("CERT") TO
                                                  INTERVENE AS PARTY DEFENDANT
